Citation Nr: 1528491	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-45 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for tinnitus, to include as secondary to the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified during a teleconference with a Decision Review Officer (DRO) at the RO in January 2011.  A transcript of the teleconference is of record.

The Veteran also requested a hearing before the Board.  The RO scheduled the Veteran's hearing, but the Veteran subsequently withdrew his request in March 2014.  38 C.F.R. § 20.704(e).

During the pendency of the appeal, in a May 2011 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating for the disability, effective on March 31, 2011.  This service connection matter has therefore been resolved and is not on appeal  

The Veteran's record before the VA consists of a physical claims file and electronic records located in Virtual VA/Veterans Benefits Management System (VBMS).

The Board notes that additional records were added to the electronic record subsequent to the May 2011 supplemental statement of the case (SSOC).  Nonetheless, the Board reviewed the newly added records and finds that they are not pertinent to the issue herein decided, and thus no waiver is required prior to the Board's adjudication.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to service connection for a psychiatric disorder has been raised by the record in the October 2010 formal appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence preponderates against finding that a back disability was manifest in service, within one year of discharge, or is otherwise related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was afforded an informal conference with a Decision Review Officer in January 2011.  The Veteran was also afforded the opportunity to submit the proper address for a private orthopedic facility in November 2009, but he did not reply.  Therefore, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The examinations conducted in conjunction with this matter were based on consideration of the Veteran's prior medical history and examinations, and described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §1131; 38 C.F.R. § 3.303. 

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is a condition identified under 38 C.F.R. § 3.309(a), continuity of symptoms after discharge will be considered.

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Board has reviewed the evidence in the Veteran's physical and electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its determinations, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran claims, and stated in August 2009, that his current back problems began during his military service due to a traumatic injury.  Specifically, in his February 2010 notice of disagreement, the Veteran stated that he was forced to carry 200.5 pound projectiles to howitzers in locations throughout the field, causing injury to his back.

The Veteran's enlistment examination in June 1979 does not list any back disabilities; clinical evaluation of the spine and "other musculoskeletal" was normal.  Service treatment record in September 1979 showed complaints of lower back pain for three months and a notation of "had bike accident prior to service".  The diagnosis was mild back sprain.  Range of motion was excellent, and the spine was noted to be within normal limits.  The Veteran reported having constant back pain for three days in April 1980; tenderness and decreased range of motion was noted.  The assessment was "bruised".  Service treatment records do not contain further complaints, treatment for, or diagnoses regarding the back.  The Veteran declined to undergo a separation examination in June 1982.

Private treatment records show that in December 1989 the Veteran reported injury to his back, occurring due to stress and strain of employment.  The Veteran complained of constant low back pain in August 1990 and September 1999.

VA treatment records noted that mild anterior wedge compression deformity of L1 was not identified with certainty on the chest X-ray in April 2007.  The March 2009 radiology report also noted minimal hypertrophic degenerative changes at the third through fifth interspaces of the lumbosacral spine.  In March 2009 the Veteran reported low back pain that had existed for 30 years and was getting worse.  The assessment was low back pain.

The Veteran was afforded a VA-contracted examination in May 2010 in which he reported that his back condition existed for 30 years.  He reported that his back problem was due to injury and was first noticed in basic training and continued during his duties in motor transport.  The examiner diagnosed spondylosis cervical, thoracic, and lumbar spine with anterior wedging at L1; disc degeneration with neuroforaminal narrowing at C5-C6; and osteopenia thoracic and lumbar spine.  The examiner opined that it was less than likely as not that the Veteran's current chronic back pain was related to his in-service lower back pain problem.  The examiner provided a review of the Veteran's service treatment records, noting that he was seen for a low back contusion in April 1980.  The examiner stated that the prescription of ice and aspirin during the second visit for the contusion led her to conclude that the low back contusion was superficial and did not require further evaluation at the time.  The examiner provided a review of post-service medical records, noting that mild anterior wedge compression deformity of L1 was not identified with certainty on a chest X-ray in April 2007.  The examiner stated that this supported the likelihood that the L1 wedging occurred sometime between 2007 and 2009.  The examiner stated that current X-rays of the thoracic and lumbar spine showed mild spondylosis; research showed that thoracolumbar spondylosis was present in 80 percent of adults over the age of 40.  The examiner stated that as the Veteran was 50 years of age, these X-ray findings were expected in a male his age.  The examiner noted that the current X-rays of the thoracic and lumbar spine showed osteopenia; this was consistent with his history of alcohol dependence.  Consumption of alcohol interferes with the absorption of calcium and vitamin D which are important bone nutrients and therefore increases the risk of osteoporosis.  The cervical spine X-ray showed degenerative disc disease with neuroforaminal narrowing at C5-C6, and the Veteran was not seen for a neck/cervical spine condition when in military service. 

No evidence of record demonstrates that a chronic disease had its onset within the Veteran's first post-service year.  As such, service connection for a back disability may not be presumed under the provision of 38 C.F.R. § 3.307 and 3.309(a).

The Board acknowledges that there was a notation in the service treatment records that the Veteran had a bike accident prior to service.  However, as the Veteran's spine was found to be normal on entrance examination, the presumption of soundness applies.  The evidence of record is not clear and unmistakable that the Veteran had a pre-existing back injury or disease and therefore the presumption of soundness is not rebutted.

Based on a review of the service treatment records, the Board finds that the Veteran injured his back during service and was diagnosed with mild back strain.  Element (2), in-service injury, is satisfied.  The question then becomes whether current back disability is related to his injury in service.

With respect to element (3), nexus or relationship, there is one medical opinion of record addressing the etiology of the Veteran's current back disability.  After review of the entire record, and upon examination of the Veteran, the May 2010 VA-contracted examiner determined that it was less than likely as not that the Veteran's current chronic back pain was related to his in-service lower back pain problem.  The examiner not only reviewed the claims file, but also considered the Veteran's report of back problems since service.  Due to the thoroughness of the examiner's rationale, examination of the Veteran and review of the claims file, the Board finds the examination is adequate and assigns high probative value to her opinion.

No medical opinion of record is contrary to the findings of the May 2010 opinion.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the reasoned conclusions of the VA-contracted examiner; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits]. 

The Veteran claims that his current back disability began during service.  The Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes, however, that the statement as to possible relationships between the Veteran's currently diagnosed spondylosis with anterior wedging at L1 and osteopenia and back problems during service is an etiological question unlike statements as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  The Veteran as a lay person is not competent to provide an etiological opinion under these circumstances.  Accordingly, the Board gives more credence and weight to the May 2010 examiner's opinion, which it has already noted to have high probative value.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

To the extent that the Veteran argues that he has experienced a continuity of symptoms relating to his back since service, the Board notes that the Veteran is competent to report that he experienced symptoms referable to the back in the years following service. See Jandreau.  However, competence and credibility are separate matters which must be addressed.  The Veteran claims that he injured his back and was treated for his back during service.  In 1989 the Veteran reported injury to his back, occurring due to stress and strain of post-service employment, with no mention of pre-existing back symptoms, which contradicts the Veteran's current claim.  Moreover, even if his statements were found to be credible, competent and probative, they are still outweighed by the more probative medical opinion.  A VA examiner reviewed the history and determined that the currently diagnosed disorders were less likely as not related to service and provided a reasoned rationale.  The opinion of the medical clinician is entitled to greater probative weight based on her medical training. 

In summary, although there is evidence of a current diagnosis of a back disability and possible injury to the back during service, the most probative evidence, the VA-contract examiner's May 2010 opinion, is against finding that the current back disability was incurred during service.

For these reasons, the Board concludes that the claim of entitlement to service connection for the claimed back disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a back disability is denied.


REMAND

The Veteran asserts that service connection is warranted for tinnitus.  

At the outset, the Board notes that a May 2015 VA-contracted examination was added to the electronic record subsequent to the most recent SSOC.  The Veteran did not waive initial RO consideration of this evidence.  38 C.F.R. § 20.1304 (2014).  Because this issue requires a remand, however, no prejudice has resulted.

As noted above, during the pendency of the appeal in a May 2011 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating for the disability, effective on March 31, 2011.  

The Board notes that "an associated hearing loss is usually present" with tinnitus. THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id. "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  As such, a VA examination is needed to address the medical question concerning whether the Veteran's bilateral hearing loss has caused or aggravated his tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran concerning how he can substantiate his claim as secondary to the service-connected hearing loss.

2.  Provide access to the Veteran's physical and electronic claims file to the examiner who conducted the May 2015 examination for an addendum.  If the May 2015 examiner is not available, provide access to the Veteran's claims file to another appropriately qualified examiner.  The Veteran's claims file must be reviewed in conjunction with this opinion. 

After reviewing the claims file, the examiner should be asked to address the following:

(a) Is it at least as likely as not (i.e., there is at least an equal probability) that the Veteran's tinnitus is a symptom of or is due to his bilateral hearing loss?

(b) Without regard to the answer to question (a), is it at least as likely as not that the Veteran's tinnitus has been aggravated by his hearing loss condition?  In answering this question, the examiner is asked to accept that "aggravated" means there was (1) an increase in severity of the disease, where (2) the increase was not due to the natural progress of the nonservice-connected disease.

It is imperative that clear and separate responses be provided addressing the two distinct questions above involving (a) causation and (b) aggravation.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's tinnitus found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected hearing loss disability.

The examiner should provide a complete explanation for the opinion.

3.  After completing the requested action, and any follow-up notification and/or development arising from the action taken above, readjudicate the remanded issue with consideration of all pertinent evidence, legal authority, and all relevant theories of entitlement.  If the benefit sought on appeal remains denied, issue the Veteran and his representative an SSOC and afford the appropriate time period for a response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


